Citation Nr: 0315986	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-23 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 1966 
and had a period of active duty for training from May 1963 to 
October 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In February 2001, the Board remanded the case to 
the RO for additional development, and it has now been 
returned to the Board for further appellate consideration.  

In a rating decision dated in May 2003, the RO denied service 
connection for leg, neck and shoulder disabilities and also 
denied entitlement to a total rating based on unemployability 
due to service-connected disabilities.  In a May 2003 letter, 
the RO notified the veteran of that decision and informed him 
of his appellate rights.  There is no indication that the 
veteran, as of this time, has filed a notice of disagreement 
(NOD) with the RO decision, and those issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process).  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's currently diagnosed 
back disorder, which was initially documented many years 
after service, is not related to an in-service disease or 
injury.  


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current low back disability was 
caused by a back injury that occurred during service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.  
Although all of the evidence in the claims files may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
files in reaching its conclusion.  

The Veterans Claims Assistance Act - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and 


evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in October 1999 and a supplemental statement of the case 
in March 2003.  In those documents, the RO informed the 
veteran that it had reviewed service medical records, deck 
logs from the USS Shangri La (CVA 38), statements from a 
friend of the veteran, his ex-wife and former co-workers, VA 
medical records, private medical records and records from the 
Social Security Administration (SSA).  In the statement of 
the case, the RO also notified the veteran of the 
requirements for service connection.  In a letter dated in 
March 2001, the RO told the veteran about the VCAA and 
notified him that he should identify the names and addresses 
of health care providers who had treated him for low back 
problems at any time since 1965 and notified him that VA 
would attempt to obtain those records, but that it was 
ultimately still his responsibility to make sure VA received 
those records.  

In addition, with respect to evidence from a fellow 
serviceman, "R.S." who the veteran had said was a witness 
to his back injury in service, the RO, in a letter dated in 
August 2001, notified the veteran that he should send a 
letter to that individual via the VA Records Management 
Center as it had advised.  The purpose would be 


to obtain a statement from R.S. about the in-service injury 
reported by the veteran.  A VA Form 119, Report of Contact, 
dated in March 2003 indicates that in a telephone 
conversation with the VA congressional liaison the veteran 
stated that he was not going to try to contact R.S. because 
he probably would not remember the incident in service.  
Finally, in the March 2003 supplemental statement of the case 
the RO outlined the provisions of the VCAA in detail.  The 
Board is satisfied that the veteran has been advised what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO obtained the veteran's service medical records and VA 
outpatient records and hospital summaries pertaining to VA 
treatment identified by the veteran.  In addition, the RO 
obtained private medical records identified by the veteran 
and records from the Social Security Administration 
pertaining to his claim for disability benefits.  The veteran 
has identified no other medical evidence that may be relevant 
to his claim.  The veteran has not requested a hearing, but 
he and his representative have provided written argument in 
conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of 


Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
mere fact of an in-service injury is not enough; there must 
be chronic disability resulting from that injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Analysis

The veteran in essence contends that he incurred an injury 
while in service that resulted in his current back 
disability.  He states while his ship, the USS Shangri La 
(CVA 38), was in dry dock in late 1964 or early 1965 in 
Boston, he and another sailor were carrying a heavy roll of 
rubber matting (about 5 feet long and weighing about 300 
pounds) suspended on a metal bar.  The veteran states that he 
was in the lead and that when other sailor tripped the weight 
of the rubber shifted forward 


causing him to fall with the rubber mat on top of him with 
injury to his low back.  The veteran contends that service 
connection should be granted for residuals of the in-service 
injury.  

VA medical records show that in the 1980s X-ray reports noted 
sacralization of a sixth lumbar vertebra and small anterior 
osteophytes off L5 and S1, and in an X-ray report dated in 
May 1993, the radiologist reported mild degenerative changes 
of the lumbosacral spine, greatest at the L5-L6 level.  The 
clinical diagnosis was degenerative joint disease.  In a 
March 1996 examination report in conjunction with the 
veteran's claim for SSA disability benefits, Joseph Long, 
M.D., stated that his impression included low back pain, 
which he said was likely secondary to some mild degree of 
arthritis as well as some chronic low back strain.  The 
veteran's service connection claim is, therefore, supported 
by a medical diagnosis of degenerative joint disease of the 
lumbosacral spine and chronic low back strain.  

Although the evidence supports the finding of current low 
back disability, there is of record no objective evidence 
that corroborates the veteran's statements about an injury in 
service.  In this regard, deck logs from the veteran's ship, 
the USS Shangri La (CVA 38), show that vessel was in dry dock 
in Boston in January 1965, but they provide no information 
concerning the incident described by the veteran.  Though 
advised to do so, the veteran has not obtained a statement 
from a fellow serviceman, R.S., who reportedly witnessed the 
injury.  The veteran states he was sore after the injury but 
sought no medical treatment for his back during service, and 
his service medical records contain no reference to a back 
injury and are silent for any complaints or clinical findings 
pertaining to the back.  Significantly, in the Board's 
estimation, physical examination on separation from service 
in July 1966 revealed no abnormalities in the musculoskeletal 
system.  

There is also the matter of a gap of many years between the 
claimed injury in service in 1965 and medical evidence of any 
back disability.  The veteran has reported two occasions in 
the 1970s when his back "went out" and former co-workers 
and his ex-wife have recalled that in 1972 and 1976, the 
veteran could not 


stand up straight because of back pain.  The veteran has 
reported no other back problems between the claimed injury 
and the 1980s when he says he first sought treatment for his 
back.  The Board finds the decades-long lack of 
identification of and/or treatment for any back disability 
after service to be significant.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

None of the medical evidence of record indicates that the 
currently diagnosed back disability is related to an injury 
or disease that occurred during service.  There is no 
evidence of record documenting any complaints or clinical 
findings regarding a back disability during service or prior 
to the early 1980s, a period of more than 15 years.  Given 
the absence of such evidence, any medical opinion regarding a 
nexus between the currently diagnosed back disability and 
service would of necessity be based on the veteran's own 
reported history, since there is no contemporaneous, 
objective medical evidence of any back disability in service.  
A medical opinion that is based on the veteran's reported 
history is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  Because any current medical 
opinion would be of no probative value, the Board finds that 
obtaining a medical opinion regarding a nexus to service 
would be a futile exercise.  See 38 C.F.R. § 3.159.  

During the course of the appeal, the RO has obtained VA 
treatment records from the VA medical facilities where the 
veteran has reported that he received treatment starting in 
the 1980s.  Neither those records, nor any of the private 
treatment records obtained during the appeal process include 
a statement from any examiner relating the veteran's current 
back disability to service or any incident of service.  The 
veteran has reported that doctors have told him that a lot of 
his problems must have come from the accident on board the 
USS Shangri La because this was the only time in his life 
that anything like that happened to him.  On review of the 
veteran's post-service medical records, the Board finds no 
such statement.  The Board has only the veteran's account of 
what a physician or physicians purportedly said.  Such 


an account, filtered as it is through a layman's 
sensibilities, is not competent medical evidence, and the 
Board accords such statements no weight of probative value.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board is left with the veteran's own opinion that his 
current back disability is related to the injury he reports 
occurred in service.  It is now well established that a 
layperson without medical training, such as the veteran, is 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(2) ("competent lay evidence" means any 
evidence not requiring specialized education, training or 
experience).  The Court has further held that a veteran's 
assertions, no matter how sincere, are not probative of a 
nexus between the claimed disability and an in-service 
disease or injury, or a service-connected disorder.  See 
Voerth v. West, 13 Vet. App. 118, 120 (1999).  The veteran's 
statements are not, therefore, probative of medical nexus 
between any incident in service and his current low back 
disability.  

In summary, neither low back strain nor arthritis was shown 
in service, nor is arthritis shown to have become manifest to 
a degree of 10 percent or more within one year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  The preponderance of the competent and probative 
evidence weighs against finding that the currently diagnosed 
back disability is related to an in-service disease or 
injury.  In the absence of corroboration of a back injury in 
service, the absence of back complaints at the time of the 
claimed in-service injury, the medical evaluation of the 
musculoskeletal system as normal at separation from service 
and evidence of back problems only twice in the first 15 
years after service do not support a finding of continuity of 
symptomatology or that the veteran sustained an injury in 
service that resulted in a chronic low back disability.  
Further, there is no medical evidence of a nexus to service.  
The preponderance of the evidence is, therefore, against 
entitlement to service connection for the residuals of a low 
back injury, including arthritis and chronic low back strain, 
and the claim must be denied.  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

